Title: From David Humphreys to New York Officer Commanding the Artillery at West Point, 23 January 1781
From: Humphreys, David
To: Officer Commanding the Artillery at West Point, New York


                        
                            Sir
                            Head Quarters Janry 23 1781
                        
                        I am directed by His Excellency the Commander in Cheif to inform you, that the Detachment of Artillery
                            ordered yesterday, is to march, the moment Horses are furnished by the Qr Mastr General.
                        The General further signifies his pleasure that The Commanding Officer should have directions to move to
                            Ringwood, and there receive The Orders of Major Gen. Howe—or if the Detachment under his Command shall have gone on to
                            Morris Town, the Artillery must follow, untill they come up with the Detachment where ever it shall be. I am Sir With very
                            great respect Yr Most Obedt Servt
                        
                            D.H.
                        
                    